Filed by The Talbots, Inc. Pursuant to Rule 425 under the Securities Act of 1933 And deemed filed pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject company: BPW Acquisition Corp. Commission File No. 001-33979 FOR IMMEDIATE RELEASE CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 THE TALBOTS, INC. ANNOUNCES COMPREHENSIVE FINANCING SOLUTION TO DELEVER ITS BALANCE SHEET AND ACCELERATEGROWTH -Talbots to Acquire BPW Acquisition Corp, a SPAC with $350 Million in Cash - Will Retire Equity and Extinguish Debt Held by Talbots Majority Shareholder Aeon -Agreement Reflects Complete Balance Sheet Solution -Reduces Talbots Debt by Approximately $330 Million -GE Capital to Provide New $200 Million Revolving Credit Facility -Significant
